IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In re Custody of: M.H. and B.H.-W.,
                                                        No. 81399-4-I
                             Children,
                                                        DIVISION ONE
 CATHERINE HOM and THOMAS HOM,

                             Respondents,               UNPUBLISHED OPINION

            v.

 KRISTEN WEST and ADAM HOM,

                              Appellants.


        ANDRUS, A.C.J. — Adam Hom appeals a decree awarding nonparental

custody of his minor children to Catherine and Thomas Hom. Adam 1 primarily

argues clear, cogent and convincing evidence does not support the trial court’s

determination that placing the children with him would cause actual detriment to

their growth and development. He fails, however, to provide us with a report of

proceedings that reflects the witnesses’ testimony at trial. Because we lack a

sufficient record to review Adam’s claimed errors or to grant the relief he seeks,

we affirm the trial court’s decision.




        1
            Because the parties share the same last name, we refer to the Homs by their first names
for clarity. We intend no disrespect. Kristen West is not a party on appeal and her custodial rights
are not at issue.


      Citations and pin cites are based on the Westlaw online version of the cited material.
No. 81399-4-I/2


                                             FACTS

        Though our review is hampered by an inadequate record, we discern the

following facts from the scant pleadings Adam has provided. 2 Adam and Kristen

are parents of two minor children, M.H. and B.H.-W. Catherine and Thomas are

the children’s aunt and uncle, respectively.

        On June 4, 2018, Catherine and Thomas filed a petition for nonparental

custody of M.H. (then age ten) and B.H.-W. (then age seven), alleging that neither

Kristen nor Adam was a suitable custodian. The petition asserted the children

would suffer actual detriment to their growth and development if they lived with

either parent because the:

        Parents Have been evicted 6-25-18, no home to go to. Took
        mattress, Tent, 2 suitcases & a propane grill. Both Parents are
        Active drug uses & active Drug Dealers. Father is a Registered Sex
        offender, mother is Bipolar & not taking meds because the sell them.
        Living conditions I have produced photos, the little girls mattress was
        on floor w/ live Rats living in it. Children are constantly verbally &
        physically abused & scared that now Homeless.

(Errors in original). If the children were in their custody, Catherine and Thomas

said, M.H. and B.H.-W. “will not be abused or neglected.”

        On August 17, 2018, the court approved an order on adequate cause for

nonparental custody and gave temporary custody of the children to Catherine and

Thomas.




        2
           Adam also provides us with 17 of the 26 exhibits admitted at trial. We decline to consider
those documents because, without the report of proceedings, it is impossible to determine what the
trial court said in admitting the exhibits, for what purposes the court admitted them, or the weight
the court gave them, if any.


                                               -2-
No. 81399-4-I/3


       On December 21, 2018, Adam filed his response to the petition, asserting

that “All Allegations are false & lies, total B.S.” and “petitioners reasons are false

and nothing but more lies.” (Errors in original).

       The two-day bench trial on the petition began on July 9, 2019.             Nine

witnesses testified at trial. On July 10th, the trial court entered a final nonparental

custody order placing the children with Catherine and Thomas.                It made

accompanying findings of fact that Kristen was unfit, and the following pertinent

ones concerning Adam:

               Adam: At the time of removal this respondent had
       demonstrated neglect by not providing adequate living
       circumstances (filth, rodent infestation, inadequate sanitation,
       Inadequate medical care for the children.) There was credible
       testimony as to verbal and emotional abuse of the children. Failure
       to protect from emotional and physical abuse by other relatives.
       Adam may be a fit parent however the girls will suffer actual harm to
       their development if returned to Adam.
               General Factual [F]indings:
               1. Parents’ residence on Wiggens was rat-infested, filthy and
       unfit for human habitation and the Respondents [Kristen and Adam]
       failed to remediate or change the conditions.
               2. Respondents engaged in verbal and emotional abuse of
       the children calling them bitch, lard-ass, dumb, dumb-ass.
               3. Respondents failed to protect the children from similar
       name-calling and verbal abuse and physical abuse (striking or
       “popping” the children on the back of the head) by the grandmother.
               4. [M.H.] was severely overweight from improper nutrition.
               5. Both [children] suffered breathing issues which are either
       attributable to or exacerbated by the living conditions with the
       parents.
               6. The issues in Finding 4 and 5 have significantly improved
       or resolved with the [children] out of the care of the parents.

       The court also found it in the children’s best interests to live with Catherine

and Thomas because “[r]eturning the children to either parent will result in actual

detriment to the children.      Neither parent has demonstrated the ability to




                                         -3-
No. 81399-4-I/4


adequately parent or protect the children.        Kristen West has demonstrated

abandonment of the children.” The court then entered an order granting Adam

scheduled visitation of the children.

       Adam appeals.

                                     ANALYSIS

       Adam raises three issues for our review. Before reaching his primary claim

that insufficient findings support the trial court’s “actual detriment” conclusion, we

first address his claim that the court entered an erroneous finding and used the

wrong legal standard in awarding custody to Catherine and Thomas.

                                Standard of Review

       We review a trial court’s nonparental custody determination for an abuse of

discretion. In re Custody of Stell, 56 Wn. App. 356, 366, 783 P.2d 615 (1989); In

re Custody of L.M.S., 187 Wn.2d 567, 574, 387 P.3d 707 (2017). A court “abuses

its discretion if its decision is manifestly unreasonable or based on untenable

grounds or untenable reasons.” In re Marriage of Littlefield, 133 Wn.2d 39, 46-47,

940 P.2d 1362 (1997). Given the trial court’s “unique opportunity to personally

observe the parties,” we will disturb a custody determination only when both the

court’s written and oral rulings demonstrate a failure to consider statutory

requirements. In re Marriage of Murray, 28 Wn. App. 187, 189, 622 P.2d 1288

(1981). On review, we do not reweigh the evidence or the trial court’s credibility

determinations. In re Welfare of C.B., 134 Wn. App. 942, 953, 143 P.3d 846

(2006).




                                        -4-
No. 81399-4-I/5


                                       Erroneous Finding

        Adam contends the trial court erred in finding that he has not “demonstrated

the ability to adequately parent or protect the children.” But Adam failed to provide

us with a report of the trial proceedings. He also designated only a smattering of

the pleadings and exhibits that comprise the trial court record. The record before

us does not indicate what the parties argued below.

        Adam, as the appellant, bears the burden of perfecting the record so the

reviewing court has before it all relevant material to decide the issues presented.

In re Marriage of Haugh, 58 Wn. App. 1, 6, 790 P.2d 1266 (1990); RAP 9.2(b) (“A

party should arrange for the transcription of all those portions of the verbatim report

of proceedings necessary to present the issues raised on review.”). Absent a

record of the testimony of numerous trial witnesses, we can only speculate whether

“substantial evidence” 3 supports the trial court’s findings. When the appellate

record does not contain a report of proceedings, the trial court’s findings are

accepted as verities. Rekhi v. Olason, 28 Wn. App. 751, 753, 626 P.2d 513 (1981).

Thus, we accept these challenged, as well as the court’s other unchallenged,

findings as true. 4 The court neither abused its discretion nor erred.

                                 The Proper Legal Standard

        Adam claims the trial court incorrectly applied the “best interest of the child”

standard to make its custody determination. What standard the trial court applied




         3
           Substantial evidence is sufficient to persuade a fair-minded, rational person of the truth
of the declared premise. In re Welfare of T.B., 150 Wn. App. 599, 607, 209 P.3d 497 (2009).
         4
           In his briefing, Adam clarifies that he is challenging only one finding of fact and not any
of “the others.” We accept unchallenged findings of fact as true on appeal. In re Dependency of
J.M.R., 160 Wn. App. 929, 939, 249 P.3d 193 (2011).


                                                -5-
No. 81399-4-I/6


and whether that standard was legally correct are both questions of law that we

review de novo. Hundtofte v. Encarnacion, 181 Wn.2d 1, 13, 330 P.3d 168 (2014)

(citing Dreiling v. Jain, 151 Wn.2d 900, 908, 93 P.3d 861 (2004)).

       RCW 26.10.030(1) provides that a party may file a nonparental custody

petition “if the child is not in the physical custody of one of its parents or if the

petitioner alleges that neither parent is a suitable custodian.” The court must make

a threshold determination that the petition and supporting affidavits establish

adequate cause for a hearing. RCW 26.10.032. Adam does not dispute the trial

court’s adequate cause determination made in this case.

       Once the initial threshold is met, “[t]he court shall determine custody in

accordance with the best interests of the child.” RCW 26.10.100. “But it is well

settled that ‘best interest of the child’ is a constitutionally insufficient basis on which

to deprive a parent of parental rights.” In re Custody of Z.C., 191 Wn. App. 674,

692, 366 P.3d 439 (2015) (citing In re Custody of Smith, 137 Wn.2d 1, 20, 969

P.2d 21 (1998)). In order to protect a parent’s constitutional right, a nonparent

seeking custody must establish, by clear, cogent, and convincing evidence that

“the parent is unfit or [] placement with an otherwise fit parent would cause actual

detriment to the child’s growth and development.” In re Custody of Shields, 157

Wn.2d 126, 150, 136 P.3d 117 (2006); In re Custody of C.C.M., 149 Wn. App. 184,

202-05, 202 P.3d 971 (2009). This is a heightened standard that will typically be

met only in “ ‘extraordinary circumstances.’ ” In re Custody of B.M.H., 179 Wn.2d

224, 236, 315 P.3d 470 (2013) (quoting In re Marriage of Allen, 28 Wn. App. 637,

649, 626 P.2d 16 (1981)).




                                           -6-
No. 81399-4-I/7


        Here, in its oral ruling, 5 the trial court acknowledged the heightened legal

standard applicable to nonparental custody actions, and explained:

                So what we have is, statutory provisions indicate for a non-
        parental custody action which is contested, that it is the petitioner’s
        burden by clear, cogent, and convincing evidence. And as I stated
        at the very beginning of this trial, normal civil cases are a
        preponderance of the evidence, 50 percent plus 1 is a simple way to
        explain it. And it’s somewhat less than the beyond a reasonable
        doubt burden in a criminal case. But it’s much closer to that than it
        is to the preponderance of the evidence.
                The statutes require a couple of things, either that the parent
        is unfit or unsuitable – and that is not a defined term. The closest
        that we get is reference back to the dependency statutes for fitness.
                ....

               The next part of the statutory scheme indicates that even if a
        parent is fit, the Court has the authority not to return the children to
        them if returning the child or children would result in actual harm or
        actual detriment to the child. And that’s a high burden.
               It is more than just saying that where the child currently is, it
        is better for the child to be there because it has more opportunities
        or things of that nature. It is something more than what we use in
        dependency land, which is the best interests of the child. It is more
        than that. It requires more than that. We have to have a showing of
        actual harm to the child if the child would be returned to that parent.

(Emphasis added).

        Based on our review of the limited record available, we conclude that the

trial court applied the proper legal standard to determine the children’s placement.

There was no error.




        5
           We “may consider a trial court’s oral decision so long as it is not inconsistent with the trial
court’s written findings and conclusions.” State v. Kull, 155 Wn.2d 80, 88, 118 P.3d 307 (2005)
(citing State v. Bryant, 78 Wn. App. 805, 812-13, 901 P.2d 1046 (1995)). We see no inconsistency
in the trial court’s understanding of the applicable legal standard.


                                                  -7-
No. 81399-4-I/8


                               “Actual Detriment” Determination

        Adam mainly argues the trial court’s findings of fact do not support its legal

conclusion that placing the children in his care would detrimentally affect their

growth and development. 6 Whether placement of a child will result in actual

detriment to his or her growth and development is a highly fact-specific inquiry,

and exactly when actual detriment outweighs parental rights is determined on a

case-by-case basis. Shields, 157 Wn.2d at 143 (quoting Allen, 28 Wn. App. at

649).

        We review de novo whether a trial court’s findings of fact support its

conclusions of law. In re Custody of A.F.J., 179 Wn.2d 179, 184, 314 P.3d 373

(2013). Our first step, which we have just completed, requires us to determine if

the trial court “applied the correct legal standard to the facts under consideration.”

Rasmussen v. Bendotti, 107 Wn. App. 947, 954, 29 P.3d 56 (2001) (citing State v.

Williams, 96 Wn.2d 215, 220, 634 P.2d 868 (1981)).

        Next, because “[e]very conclusion of law . . . necessarily incorporates the

factual determinations made by the court in arriving at the legal conclusion (or

ultimate fact),” Id. (citing Universal Minerals, Inc. v. C.A. Hughes & Co., 669 F.2d

98, 101-02 (3d Cir. 1981)), we examine the factual findings in light of the evidence

from which they arose and analyze them in comparison with similar case law or

authorities. Here, however, we can go no further than simply identifying the trial

court’s findings because our review is hindered by a lack of report of proceedings.




        6
            Because the trial court found Adam was a fit parent, we need not address that issue.


                                                -8-
No. 81399-4-I/9


       For instance, in amplifying its written findings, the trial court noted at its oral

ruling how returning the children to Adam’s care would detrimentally affect them:

               Adam . . . [t]he question then falls to the next stage, which is,
       will the children suffer actual detriment or actual harm if I return the
       children to you.
               ....

              But the condition of that apartment was obviously dangerous
       to the children.
              ....

              Now, that is exacerbated by the fact that both [children] had
       breathing issues. And I didn’t hear anything about any efforts that
       you or Kristen made to address those breathing issues, other than
       you talked about the nebulizers, and you talked about the inhalers.
       And that is a step. And I do recognize that. But in looking at the
       depth of the issues that the [children] had, it was probably
       inadequate.
              ....

              [T]he [children] self-reported to the physician that type of
       physical striking around the ears. And that was consistent with
       [Catherine’s] testimony, as well. And so I think that that has
       happened . . . And I think, Adam, from my questions for you when
       you were testifying, I think you probably read into my concerns about
       your ability to protect from those types of activities happening . . . My
       questions – I don’t believe that you are in a place right now where
       you can.
              ....

              I am not making a finding that you are an unfit parent;
       however, the [children] will suffer actual harm to their development if
       returned to Adam at this time.

(Emphasis added).

       Additionally, because Adam was residing with his mother (the children’s

grandmother) at the time of trial, and due to his mother’s abuse of the children, the

trial court ruled that Adam could not use his “mom for daycare” or “babysitting.”




                                          -9-
No. 81399-4-I/10


        While we recognize Adam’s dispute regarding the sufficiency of the trial

court’s actual detriment findings, there is no debate that the court indeed made

them.       And though Adam points to numerous nonparental custody cases to

distinguish this case from the ones in which a grant of the petition was upheld and

analogizes to the ones in which the petition was reversed, we cannot engage in

analysis absent a report of proceedings. We would be doing nothing other than

speculating.

        In sum, on this limited record, we conclude that the trial court applied the

correct legal standard and made findings of actual detriment. Without a report of

proceeding, however, we lack the ability to say whether the court’s findings are

insufficient as a matter of law and decline to overturn the trial court’s custody

determination.

        We affirm. 7




WE CONCUR:




        7
         Catherine and Thomas request that the parenting plan be amended or modified to correct
inaccuracies and lower the amount of Adam’s visitation with the children. Because they did not
cross-appeal, we decline to grant Catherine and Thomas’s request for affirmative relief in
accordance with RAP 2.4(a).


                                            - 10 -